Citation Nr: 1147497	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-41 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of injuries to the back and neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO decision.  The Veteran and his nephew provided sworn testimony during a hearing before the undersigned Veterans Law Judge in February 2010.  The Board remanded the appeal in June 2010 and again in November 2010.  Unfortunately, while the evidentiary development requested by the Board was accomplished to the extent possible, further development is required prior to final appellate review.  

During the February 2010 hearing on appeal, the Veteran testified that he still has scars on his back from when he hit the windshield of the plane during the crash.  We therefore infer the claim for service connection for scars, and refer it to the RO for appropriate development.  The issues of service connection for residuals of a head trauma has been previously referred, but not yet addressed, so we mention it again here.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran asserts that he sustained the injuries leading to his currently-shown degenerative joint disease and degenerative disc disease affecting his lumbar and cervical spine during a plane crash on December 2, 1944, in Bangor Maine.  The Veteran's representative has obtained declassified historical records, including the Army Airforce report of the plane crash on December 2, 1944, in Bangor Maine.  This report reflects that the plane was taking off, became airborne, but then failed to maintain altitude and crashed down about ten years away from the runway, bursting into flame.  The five members of the crew are listed, including the Veteran.  Two others were noted to have sustained minor injuries, while the Veteran was identified as having no injuries.  However, a subsequent follow-up report indicates that the other three crewmembers had sustained minor bruises with "probable discharge from hospital fourth December [1944]."  

In a statement dated December 4, 1944, the Veteran related, "I was between the pilot and co-pilot and when we hit, it threw me up against the windshield on the co-pilot's side.  While we were skidding, I was bouncing around the plan and I saw No. 3 engine on fire.  I was first out of the airplane and I helped the pilot out and then the co-pilot out to the pit.  The ambulance took us to the hospital."  

In a February 2010 letter, the Veteran wrote that "the people at the hospital wanted me to stick around and be thoroughly checked for disabilities, but I was too anxious to get out [of the] hospital.  I should have listened to their advice because there apparently was a crack in my left shoulder socket and after a number of years there was a calcium deposit.  I had to have an operation in 1960s to correct the problem."

In a January 2010 statement, the Veteran's representative asks that the VA request medical records from the Dow Field Hospital, as these records would most likely reflect the Veteran's physical condition immediately after the accident.  Given the contemporaneous statement of the Veteran that he went in an ambulance to a hospital in conjunction with the Army Airforce report of the crash that indicates the three members of the crew, including the Veteran, who were not seriously injured would be discharged from the hospital on December 4th, approximately a day and a half after the crash occurred, leads to the reasonable conclusion that the Veteran received at least some medical care after the plane crash.  As no request for such records has yet been made, the Board concludes that the VA's duty to assist requires an attempt to obtain records reflecting the Veteran's brief stay in the hospital after the crash.

Another area which has not been investigated is the Veteran's report of having had left shoulder surgeries in 1947 and 1973 due to injuries sustained during the 1944 plane crash.  Given the proximity of the shoulder to the cervical spine, the Board deems that information regarding the condition of the Veteran's left shoulder is relevant to his current claim for entitlement to service connection for residuals of injury to his cervical spine; and indeed, may lead to a separate claim for service connection for disability of the left shoulder.  

The Veteran reports that he underwent surgery for his left shoulder in a Washington DC Army Hospital in 1947.  He reports having undergone a second surgery in "the 1960s" and/or in "1973."  Therefore, upon remand, records in 1947 should be searched, and further information regarding a second left shoulder surgery should be obtained from the Veteran, so that these records can be obtained for review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Through official channels, the RO should request hospital/clinical records dated December 2nd, 3rd, and 4th, 1944, pertaining to the Veteran's physical condition immediately after the plane crash at the Dow Army Air Field Hospital in Bangor, Maine.  If there are no such records, documentation of their absence must be included in the Veteran's claims file.  A Memorandum of Unavailability documenting all efforts to obtain these records must be prepared for inclusion in the claims folder.

2.  The RO should work with the Veteran and his representative to identify more precisely where and when he underwent surgery(ies) on his left shoulder.  All contacts should be reduced to writing and included in the claims file.

3.  Regardless of whether the Veteran is able to identify the time and place with greater precision, the RO should request hospital/clinical records reflecting surgery on the Veteran's left shoulder at a U.S. Army hospital and/or VA hospital in Washington DC in 1947.  If he furnishes more exact information, the request should be based upon such exact information.  However, if he cannot recall with greater precision, the attempt should be made regardless, given that either Army hospital or VA hospital records are United States government records and thus likely to remain in existence.  If there are no such records, documentation of their absence must be included in the Veteran's claims file.  A Memorandum of Unavailability documenting all efforts to obtain these records must be prepared for inclusion in the claims folder.

4.  IF the Veteran is able to identify when and where he underwent a second left shoulder surgery in the 1960s or 1970s, such records should be requested, after obtaining any necessary release.  All procedures set forth in 38 C.F.R. § 3.159(c)(1) pertaining to the VA's obligations to obtain such evidence must be followed.

5.  IF AND ONLY IF new relevant medical evidence is obtained, the veteran should be afforded a VA orthopedic examination to identify whether the Veteran has any current orthopedic residuals from the 1944 plane crash.  The claims folder, including the newly-obtained records, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to determine whether it is more, less, or equally likely that the Veteran has any current orthopedic disability which may be attributed to the plane crash in 1944.  The complete rationale for all opinions expressed should be fully explained.

6.  After the development requested above has been completed the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

